On Motion to Dismiss the Appeal.
BREAUX, C. J.
In a motion to dismiss, appellee suggests that the order granting a suspensive appeal had elapsed, and that therefore the appeal, in so far as it purports to be a suspensive appeal, should be dismissed.
The 10 days had elapsed from the date the judgment was signed to the day the order of appeal-was granted. The bond of appeal was signed after the 10 days had elapsed within which a suspensive appeal should be signed.
The appellant has no right to a suspensive appeal. Whatever right he has, if at all, must be urged on a devolutive appeal.
It is ordered, adjudged, and decreed that the appeal is dismissed in so far as it purports to be a suspensive appeal. The devolutive appeal remains unaffected by this dismissal, and the appellant is left with whatever right he may have to that appeal.